PER CURIAM.
This case is here on appeal from final decrees of the District Court denying the claim of the appellant for 146,157 gallons of alcohol and ordering it forfeited on the ground that it was contraband merchandise and subject to seizure and forfeiture under the provisions of the National Prohibition Act (27 USCA) which was then in force.
The claimant has filed a petition praying for the reversal of the decrees forfeiting the alcohol and that it, or the money realized from its sale, should it be sold, be discharged from the custody of the United States District Court and returned, to the claimant.
The facts in this case so far as they bear upon the question here involved are substantially identical with those in the case of Matoil Service & Transport Company v. United States (C. C. A.) 72 F.(2d) 772, decided August 16,1934. The decision in this case is controlled by the cases of United States v. Chambers & Gibson, 291 U. S. 217, 54 S. Ct. 434, 78 L. Ed. 763, 89 A. L. R. 1510; Massey v. United States, 291 U. S. 608, 54 S. Ct. 532, 78 L. Ed. 1019; McClure et al. v. United States (C. C. A.) 70 F.(2d) 519; and the Matoil Case.
Accordingly the decrees forfeiting the 146,157 gallons of alcohol are reversed, with directions to dismiss the libels filed heroin and discharge the alcohol from the custody of the United States District Court and return it, or the proceeds of the sale, if sold, to the claimant.